Citation Nr: 0410202	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Whether the character of the appellant's discharge constitutes a 
bar to VA benefits.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The appellant had active service from September 1998 to January 
2001.  His DD Form 214 shows the character of his service was 
"under other than honorable conditions."  He appealed to the Board 
of Veterans' Appeals (Board) from an administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that the character of his 
discharge bars him from receiving VA benefits.

Unfortunately, prior to deciding this appeal, the case must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is required 
on your part.


REMAND

In his May 2003 VA Form 9, Appeal to the Board, the appellant 
requested a hearing at the RO before a Veterans Law Judge (VLJ) of 
the Board.  This type of hearing is frequently referred to as a 
travel Board hearing.  At the same time, he indicated on the 
Appeal Hearing Options list that he wanted a hearing before a 
Decision Review Officer (DRO) at the RO.

In a January 2004 Memorandum, a DRO hearing was scheduled for 
February 12, 2004.  A January 2004 letter to the appellant 
informed him of the time and date of the DRO hearing, and a 
handwritten note on this letter, dated February 12, 2004, states 
that he "failed to show" for the hearing.

The February 2004 Appeals Certification Worksheet reflects that 
the appellant requested a DRO hearing, but indicates, incorrectly, 
that he did not request a BVA hearing (p. 2).  There is no written 
indication or other statement in the claims file that a travel 
Board hearing was either scheduled or held or that the appellant 
waived his right to this type of hearing after requesting it.  So 
he still has a right to a travel Board hearing, and one must be 
scheduled.  38 C.F.R. §§ 20.700, 20.704 (2003).


Accordingly, the case is REMANDED to the RO for the following: 

1.  Schedule the appellant for a travel Board hearing as soon as 
possible.  Notify him of the date, time and location of his 
hearing, and put a copy of this letter in his claims file.  If, 
for whatever reason, he decides that he no longer wants this type 
of hearing (or any other type of hearing before the Board), then 
he should indicate this in writing and it, too, should be 
documented in his claims file.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



